—Order of the Appellate Term of the Supreme Court, First Department, entered April 13, 1994, which dismissed appeals from two orders of the Civil Court, New York County (Howard Malatzky, J.), dated April 2, 1991 and May 5, 1992, and reversed a final judgment of that same court and Judge, entered May 5, 1992, awarding possession of the subject apartment to petitioners and, on appeal, dismissed the petition, unanimously affirmed, with costs.
The authority of an intermediate appellate court to review a record is as broad as that of the trial court (Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499). Based upon the evidence introduced at trial of this owner-occupancy proceeding, the second one that had been brought by petitioners, the landlords herein, the Appellate Term was amply warranted in finding that they had failed to prove, by a preponderance of the evidence, that petitioner Peggy Nestor had a genuine intention to occupy respondent’s apartment for the personal use of herself and her adult daughter and, therefore, she had not met the requirements of Rent Stabilization Code (9 NYCRR) § 2524.4 (a) (1). Indeed, although the Civil Court had reluctantly concluded that petitioners were entitled to recover the tenant’s rent stabilized apartment, it made no express findings as to petitioners’ credibility and good faith. Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.